
	
		I
		112th CONGRESS
		2d Session
		H. R. 5459
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain smooth
		  nonwoven fiberglass sheets.
	
	
		1.Certain smooth nonwoven
			 fiberglass sheets
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Smooth nonwoven fiberglass sheets, approximately 0.3 mm but
						not over 0.8 mm in thickness, predominantly of glass fibers bound together in a
						polyvinyl alcohol matrix or modified acrylic—polyvinyl alcohol matrix with a
						formaldehyde emissivity below 20
						μgm·m−2·hr−1, in wide
						mats measuring between 3.5 and 5 meters, the foregoing of a kind primarily used
						as carrier for cushion vinyl flooring (provided for in subheading
						7019.32.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
